DETAILED ACTION
	For this Office action, Claims 1-3, 6-8, 10-17, 26-28, 31-33, 35-42, and 51-54 are pending.  Claims 4, 5, 9, 18-25, 29, 30, 34, and 43-50 have been canceled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 30 June 2022, and the Interview Summary for the interview conducted 14 June 2022 with respect to the grounds of rejection of the respective claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that clarifies and narrows the scope of the claims, and—upon further consideration of the amendments, the accompanying arguments and the matters discussed in the interview conducted 14 June 2022—the amended claim language overcomes the teachings of the prior art cited in the previous Office action.  Therefore, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 30 June 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: each of the instant independent claims recite an ozonation system comprising an ozone generator for the generation of ozone, wherein a level of ozone generation is adjusted based on a sensor signal from a sensor measuring either ambient humidity or ambient air temperature.  The feature of adjusting ozone generation for ozonation of water based on either ambient humidity or ambient air temperature, in combination with the other features recited in the respective claims, is not taught or suggested in the prior art; therefore, the claims are considered allowable at this time.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 30 June 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07/13/2022